      Case 2:09-cr-00158-RAJ Document 249 Filed 05/29/20 Page 1 of 1



1                                           THE HONORABLE RICHARD A. JONES
2

3

4

5

6
                     IN THE UNITED STATES DISTRICT COURT
7                  FOR THE WESTERN DISTRICT OF WASHINGTON
                                 AT SEATTLE
8

9
     UNITED STATES OF AMERICA,                   No. CR09-158 RAJ

10                        Plaintiff,
                                                  ORDER GRANTING
11                 v.                             DEFENDANT’S MOTION
     KAUSHAL KAINTH,                              TO SEAL
12

13                        Defendant.
14

15           THE COURT having received and reviewed the Motion to Seal Exhibit 1
     of the Declaration of Counsel submitted in conjunction with Mr. Kainth’s Reply in
16
     Support of Motion for Compassionate Release, and based on all of the other
17
     records and files in this matter, and good cause appearing,
18
             IT IS HEREBY ORDERED that Defendant’s Motion to Seal (Dkt. #222) is
19
     GRANTED. Exhibit 1 to the Declaration of Counsel will be maintained under
20   seal.
21           DATED this 29th day of May 2020.
22

23
                                                      A
24                                                    The Honorable Richard A. Jones
                                                      United States District Judge
25

26


     ORDER - 1                                            LAW OFFICES OF JOHN HENRY BROWNE, P.S.
                                                              801 SECOND AVENUE, SUITE 800
                                                              SEATTLE, WASHINGTON 98104
                                                                     (206) 388-0777
